Cite as 2015 Ark. App. 115

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-480


JOHN DAVID MOORE                                  Opinion Delivered   February 25, 2015
                               APPELLANT
                                                  APPEAL FROM THE LOGAN
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 42BDR-12-71]

NANCY MOORE                                       HONORABLE DAVID H.
                                  APPELLEE        McCORMICK, JUDGE

                                                  DISMISSED



                         RAYMOND R. ABRAMSON, Judge


       John David Moore appeals from a decree of divorce entered by the Logan County

Circuit Court on February 11, 2014. He argues that the circuit court erred when it awarded

Nancy Moore one-half of the growth of his business during the marriage and alimony of

$5000 a month until she is sixty-five-years-old. Because the decree is not final, we dismiss the

appeal without prejudice.

       The circuit court’s decree of divorce divided marital property and awarded Nancy

alimony. However, paragraph XV of the decree states:

       Plaintiff’s Exhibits 37, 38, and 39 were three separate Warranty Deeds (legal
       description is attached as Exhibit “C”) which described a third tract of real estate
       involved in this case. Those deeds were from different grantors but did not convey all
       of those grantors’ interest in the same real estate to the Plaintiff and Defendant as
       tenants by the entirety. The court reduces the parties to tenants in common as to this
       tract of real estate and orders the same sold upon such terms and conditions as to
       which the parties may agree. If the parties are unable to agree upon the terms and
       conditions of sale after 180 days, then either party is free to petition to the court to
                                 Cite as 2015 Ark. App. 115

       have the same sold by the clerk of this court. All proceeds after costs of sale shall be
       divided equally between the parties.

       For a judgment to be final, it must dismiss the parties from the court, discharge them

from the action, or conclude their rights to the subject matter in controversy. Roberts v.

Roberts, 70 Ark. App. 94, 14 S.W.3d 529 (2000). Thus, the order must put the trial court’s

directive into execution, ending the litigation or a separable branch of it. Id. Here, the decree

is not final because it does not fully dispose of the parties’ property. Instead, it directs them

to come to an agreement and requires them to return to the court for an order for the

property to be sold by the clerk of the court if no agreement is reached. This renders the

order not final for the purpose of appeal. See Wadley v. Wadley, 2010 Ark. App. 733 (holding

that a divorce decree was not final when it ordered the parties to divide the remaining items

of marital property and to sell any property not divided within sixty days at public auction);

see also Colley v. Colley, 2014 Ark. App. 194; Nix v. Nix, 2014 Ark. App. 162. Therefore, we

must dismiss the appeal without prejudice for lack of a final order.

       Dismissed.

       HIXSON and HOOFMAN , JJ., agree.

       Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks; and Danielson Law Firm,

by: Elizabeth Danielson, for appellant.

       Gean, Gean & Gean, by: David Charles Gean, for appellee.




                                               2